Citation Nr: 0729332	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  03-06 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1969 to September 1973 and from March 1983 to March 
1999.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Roanoke RO that granted service connection for bilateral 
hearing loss, rated noncompensable, effective April 2, 1999.  
In March 2003, a hearing was held before a Decision Review 
Officer(DRO) at the RO.  In June 2006, a Travel Board hearing 
was held before the undersigned.  Transcripts of these 
hearings are of record.  In October 2006 this matter was 
remanded for development of evidence.


FINDINGS OF FACT

It is not shown that at any time during the appeal period the 
veteran had hearing acuity worse than Level II in the right 
ear or Level I in the left ear.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code (Code) 6100, 
4.86 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, outlines VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).  

Significantly, the initial adjudication in this matter 
preceded enactment of the VCAA.  In Pelegrini, supra, the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
where notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing notice prior 
to the initial adjudication; instead, the claimant had a 
right to timely content-complying notice and proper 
subsequent VA process.  This appeal stems from the initial 
rating assigned with the grant of service connection.  The 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, statutory notice has served its purpose, 
and its application is no longer required because the claim 
has been substantiated.  See Dingess, supra.  Regardless, the 
SOC provided proper notice on the "downstream" issue of an 
increased initial rating.  December 2003, March 2004, March 
2005, and October 2006 correspondence from the RO advised the 
veteran of the evidence and information necessary to 
substantiate the claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  He was advised to submit any medical evidence 
pertinent to his claim.   He has clearly received all 
critical notice and has had ample opportunity to 
respond/supplement the record after notice was given.  The 
March 2007 supplemental SOC readjudicated the matter after 
all notice, response, and further development.  The veteran 
is not prejudiced by any technical notice timing or content 
defect that may have occurred earlier along the way, nor is 
it otherwise alleged.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records and arranged for the veteran to 
be examined.  VA's duties to notify and assist are met.  
Accordingly, the Board will address the merits of this claim.

II. Factual Background 

Service connection for bilateral hearing loss was established 
based on evidence of such disability in service.  

On November 1999 VA audiological evaluation, audiometry 
revealed that puretone thresholds, in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
15
25
LEFT
25
20
25
35
50

The average puretone thresholds were 19 decibels, right ear 
and 33 decibels, left ear.  Speech audiometry revealed 
recognition ability of 88 percent in the right ear and 96 
percent in the left.

On September 2002 VA audiological evaluation, audiometry 
revealed that puretone thresholds, in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
15
25
LEFT
20
25
20
35
55
The average puretone thresholds were 19 decibels, right ear 
and 34 decibels, left ear.  Speech audiometry revealed 
recognition ability of 100 percent in each ear.

At a March 2003 DRO hearing, the veteran's wife testified 
that his hearing was bad as he continually asked her to 
repeat herself when she spoke to him and his doctor told her 
to make sure she looked at him when she spoke to him.  The 
veteran testified [transcript, page 19] that he could hear 
people on the telephone.

On April 2004 VA audiological evaluation, audiometry revealed 
that puretone thresholds, in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
15
30
LEFT
25
25
25
35
50

The average puretone thresholds were 20 decibels, right ear 
and 34 decibels, left ear.  Speech audiometry revealed 
recognition ability of 96 percent in the right ear and 100 
percent in the left.

At a June 2006 Travel Board hearing, the veteran testified 
that it was difficult to hear people talk to him particularly 
in crowds [page 3].  He also stated that his hearing had 
worsened since his last examination [page 4].  

On November 2006 VA audiological evaluation, audiometry 
revealed that puretone thresholds, in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
15
25
LEFT
25
30
25
30
45

The average puretone thresholds were 19 decibels, right ear 
and 33 decibels, left ear.  Speech audiometry revealed 
recognition ability of 96 percent in each ear.  The veteran 
indicated that he had the most difficulty hearing when there 
was background noise.

III. Legal Criteria and Analysis

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity due to the specific disability. Separate codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
("staged") ratings may be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Staged ratings have not been assigned in 
this case and are not indicated, as impairment warranting a 
compensable rating is not shown at any time during the appeal 
period.

When a question arises as to which of two ratings applies, 
the higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu, supra.  However, these statements 
must be viewed in conjunction with the objective medical 
evidence and the pertinent rating criteria.

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) that includes puretone thresholds 
and speech discrimination (Maryland CNC test).  See 38 C.F.R. 
§ 4.85.  Table VII is used to determine the rating assigned 
by combining the Roman numeral designations for hearing 
impairment of each ear.

Where there is an exceptional pattern of hearing impairment 
(as defined in 38 C.F.R. § 4.86) the rating may be based 
solely on puretone threshold testing.  See 38 C.F.R. § 4.85, 
Table VIA.  One exceptional pattern of hearing impairment 
occurs when the puretone thresholds in each of the four 
frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 
decibels or greater.  Another occurs when the puretone 
threshold at 1000 Hertz is 30 decibels or less, and the 
threshold at 2000 Hertz is 70 decibels or more. See 38 C.F.R. 
§ 4.86(a)(b).  Here, throughout the appeal period no 
audiometry suitable for rating purposes has shown an 
exceptional pattern of hearing that would warrant rating the 
disability under the alternate criteria in Table VIA.

All official VA audiometric studies of record produced 
findings of hearing acuity that warrants only a 
noncompensable rating.  Findings on November 1999 examination 
established that (see Table VI) the veteran had Level II 
hearing acuity in the right ear and Level I in the left ear.  
All other examinations (September 2002, April 2004, and 
November 2006) established that he had Level I hearing acuity 
in each ear.  Under Table VII, when there is either Level I 
hearing acuity in each ear or Level II hearing acuity in one 
ear and Level I hearing acuity in the other, a 0 percent 
rating is to be assigned.  Accordingly, the Board finds that 
the veteran's bilateral hearing loss has not warranted a 
compensable rating at any time during the course of the 
appeal.  See Lendenmann, supra.

Notably, the record does not show (and the veteran has not 
alleged) any factors (e.g., marked interference with 
employability due to, or hospitalization for, hearing loss) 
that would suggest referral for extraschedular consideration 
is indicated.  See 38 C.F.R. § 3.321.




ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


